                Case: 4:19-cr-00281-RLW Doc. #: 1 Filed: 04/04/19 Page: 1 of 1 PageID #: 1

                    ..
AO 91(Rev.11111) Criminal Complaint
                               .

                                        UNITED STATES DISTRICT COURT
                                                                     for the                                              FILED
                                                EASTERN DISTRICT OF MISSOURI
                                                                                                                       APR -4 2019
                  United States of America                               )                                 U. S. DISTRICT COURT
                                   v.                                    )                               EASTERN DISTRICT OF MO
                                                                                                                  ST.LOUIS
                                                                         )      Case No. 4:19 MI 7151 SPM
                                                                         )
                                                                         )
                  JEREMY L. CAWTHON                                      )
                                                                         )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  April 1, 2019 to present           in the county of           St. Charles, Missouri         in the
     Eastern             District of            Missouri
                                        ~~~~~~~~-
                                                                    , the defendant(s) violated:

           Code Section                                                            Offense Description

18 U.S.C. 875(c)                                  Transmit in interstate coll1ll1erce any coll1ll1unication containing a threat to injure a
                                                  person




         This criminal complaint is based on these facts:
                                                        SEE ATTACHED AFFIDAVIT




         ~ Continued on the attached sheet.


                                                                                                     Complainant's signature
                                                                                             Special Agent Michael Christian, FBI
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:    1 l( ,-rofq
            i




City and state:                           St. Louis, Missouri                    Honorable Shirley Padmore Mensah, U.S. Magistrate Judge
                                                                                                      Printed name and title
